DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ioannis Constantinides on 3/18/21. 
The application has been amended as follows:
In the claims: 
	1. (currently amended) A process for forming an electro-optic display, the process comprising: 
	providing a front substrate; 
	forming on the front substrate a layer of an electro-optic material comprising a liquid; 
	contacting [[the]]an exposed surface of the layer [[of]] with a backplane comprising at least one electrode disposed on a substrate which is porous to the liquid; [[and]] 
	thereafter subjecting combined assembly comprising the front substrate, layer of electro-optic material and backplane to conditions effective to cause the liquid to diffuse through the porous substrate and be removed from the combined assembly, thereby ; and
	removing a portion of the liquid, and dicing the backplane substrate and electrode to form a plurality of discrete electrodes.

	2. (canceled).

	3. (currently amended) The process of claim [[2]]-1, wherein the backplane substrate and electrode are diced with a laser.

	7. (currently amended) A process for forming an electro-optic display, the process comprising: 
	providing a front substrate having a plurality of cavities therein; 
	disposing an electro-optic material within the cavities; 
	forming a layer of a sealing material over the electro-optic material within the cavities, the sealing material comprising a liquid; 
	contacting [[the]]an exposed surface of the sealing material with a backplane comprising at least one electrode disposed on a substrate which is porous to the liquid; [[and]] 
	thereafter subjecting combined assembly comprising the front substrate, electro-optic material, sealing material and backplane to conditions effective to cause the liquid to diffuse through the porous substrate and be removed from the combined assembly, ; and
	removing a portion of the liquid, and dicing the backplane substrate and electrode to form a plurality of discrete electrodes.

	8. (canceled).

	12. (currently amended) An assembly comprising: 
	a front electrode; 
	a layer of microcells disposed adjacent the front electrode, the layer of microcells containing a liquid and charged particles; and 
	a backplane disposed adjacent the layer of microcells and opposite to the front electrode, the backplane comprising [[an]]at least one electrode and a substrate, wherein the electrode is in contact with the liquid and the substrate is porous to the liquid,
	wherein the backplane substrate and electrode are diced to form a plurality of discrete electrodes.

Allowable Subject Matter
Claim(s) 1,3-7,9-12 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Kawai (US 6597340, of record).

    PNG
    media_image1.png
    458
    680
    media_image1.png
    Greyscale

Kawai teaches a process for forming an electro-optic display (Figs. 1-3, see above, col.3-), the process comprising: 
providing a front substrate (53); 
forming on the front substrate a layer (D) of an electro-optic material (57) comprising a liquid (58LA); 
contacting an exposed surface of the layer of with a backplane comprising at least one electrode (54) disposed on a substrate (52) which is porous (col.5, last ¶ , “to provide holes in the transparent substrate 53 or the back substrate 52 in advance so that excess materials ... are ejected”) to the liquid; and
thereafter subjecting combined assembly comprising the front substrate, layer of electro-optic material and backplane to conditions effective to cause the liquid to diffuse through the porous substrate and be removed from the combined assembly, thereby (see above ¶, Fig. 3 ); and
removing a portion of the liquid (col.5, last ¶, “...ejected”).

However, the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a process for forming an electro-optic display including “dicing the backplane substrate and electrode to form a plurality of discrete electrodes”, along with the other claimed limitations of claim 1.

Claims 7 and 12 are allowed for similar reasons as claim 1.

The other claims are allowed for their claim dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234